       2:20-cr-20047-MMM-EIL # 31          Page 1 of 2                                        E-FILED
                                                                     Friday, 17 July, 2020 11:11:04 AM
                                                                         Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
      Plaintiff,                           )
                                           )
vs.                                        )       Case No. 20-cr-20047
                                           )
SHAMAR BETTS,                              )
                                           )
      Defendant.                           )

                                 NOTICE OF APPEAL

      Notice is hereby given the Defendant, SHAMAR BETTS, appeals to the United

States Court of Appeals for the Seventh Circuit from this Court’s Order of Detention

Pending Trial, entered on July 14, 2020.


                                           Respectfully Submitted,
                                           SHAMAR BETTS, Defendant

                                           THOMAS W. PATTON
                                           Federal Public Defender

                                           By:     /s/ Elisabeth R. Pollock
                                                   Assistant Federal Public Defender
                                                   300 West Main Street
                                                   Urbana, IL 61801
                                                   (217) 373-0666
                                                   (217) 373-0667 FAX
                                                   Elisabeth_Pollock@fd.org




                                               1
       2:20-cr-20047-MMM-EIL # 31         Page 2 of 2




                             CERTIFICATE OF SERVICE

      I hereby certify that on July 17, 2020, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing

to Assistant United States Attorney Eugene Miller.

                                                 /s/ Elisabeth R. Pollock
                                                 Assistant Federal Public Defender
                                                 300 West Main Street
                                                 Urbana, IL 61801
                                                 (217) 373-0666
                                                 (217) 373-0667 FAX
                                                 Elisabeth_Pollock@fd.org




                                             2
